AFTER REMAND FROM THE ALABAMA SUPREME COURT
PATTERSON, Presiding Judge.
This cause is remanded to the Montgomery County Circuit Court pursuant to the authority of Ex parte Bui, 627 So.2d 848 (Ala.1991) for a hearing on the State’s use of its peremptory strikes. The trial court shall make due return to this Court by October 28, 1991, and that said return shall include a transcript of the evidence taken at the hearing together -with the trial court’s written findings on the issues presented.
REMANDED WITH INSTRUCTIONS.
All Judges concur.